Citation Nr: 1118326	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Southcrest Hospital in Tulsa, Oklahoma from July 11, 2007 to July 12, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative determination by the Muskogee, Oklahoma Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ). 

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to report to his scheduled hearing without good cause shown.  


FINDINGS OF FACT

1.  The condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31. 

2.  The Veteran's condition had stabilized by July 11, 2007 and remained stable for the remainder of his inpatient treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Southcrest Hospital from July 11, 2007 through July 12, 2007, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Southcrest Hospital in Tulsa, Oklahoma from July 11, 2007 through July 12, 2007.

The Veteran presented at Southcrest Hospital late July 9, 2007 with complaints of nausea, vomiting, and abdominal pain.  He was admitted to the hospital in the early morning hours of July 10, 2007, where he remained until he was discharged in stable condition on July 12, 2007.

The Veteran has already been granted reimbursement for the first twenty four hours of his hospitalization, the period from July 9, 2007 through July 10, 2007, notwithstanding the fact that the Veteran may have a private insurance provider (see December 7, 2007 e-mail contained within the Veteran's claims file that states "Veteran does have other insurance").  Accordingly, this period is not before the Board at this time.

At issue, is reimbursement for the remaining period of hospitalization from July 11 through July 12.  

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.
All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of or reimbursement for emergency services for non service connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R.  § 17.1002.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, the condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Accordingly, the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728.

However, as was mentioned above, reimbursement for the Veteran's initial treatment from July 9 through July 10, 2007 was approved under 38 U.S.C.A. § 1725, and there is no evidence to dispute the AOJ's conclusions that the Veteran's condition caused him to reasonably believe that a delay in seeking medical attention would have been hazardous to his health or that a VA or other federal facility was not feasibly available. 

In fact, the only real issue in dispute in this claim is whether the Veteran received care beyond the initial emergency evaluation, and whether that treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other federal facility.  As is noted above, a "medical emergency" lasts only until the time the veteran becomes stabilized. 

Southcrest Hospital's legal representative has argued on behalf of the Veteran that he was not stable until the time of his discharge.

However, a VA physician reviewing the Veteran's claim in August 2008 determined that the Veteran was stable to transfer to a VA facility by July 10, 2007 and that reimbursement should only be approved for the first twenty four hours of the Veteran's hospitalization.  This finding is consistent with the medical evidence received from Southcrest Hospital.  An Integrated Progress Record from July 11, 2007 notes that the Veteran is doing better and "is stable", providing highly probative evidence against the Veteran's claim.  

There is nothing in the available records to suggest that once the Veteran was initially stabilized and his condition was determined not to be immediately life threatening, he could not have been transferred to a VA medical facility for further treatment.  

The Board must find that the medical evidence in this case strongly supports the decision of the VAMC in Muskogee that reimbursement from July 11, 2007 through July 12, 2007 is not warranted because the medical emergency had ended.  

The Board has concluded that, based on the evidence of record, the Veteran's medical condition had stabilized by July 11, 2007.  Therefore, reimbursement of emergency medical care is not warranted from that time forward.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf. In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).   

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Southcrest Hospital in Tulsa, Oklahoma from July 11, 2007 through July 12, 2007 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


